United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1368
                                    ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Missouri.
Dwayne Duncan, also known as        *
Dewayne Steven Duncan, also         * [UNPUBLISHED]
known as Dewayne D. Duncan, also    *
known as Dewayne Steven Duncan,     *
also known as Dewayne Steveson      *
Duncan,                             *
                                    *
            Appellant.              *
                               ___________

                          Submitted: October 2, 2003
                              Filed: October 14, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Dwayne Duncan challenges the sentence the district court1 imposed after he
pleaded guilty to failing to disclose an event affecting his continued right to Social
Security benefits, in violation of 42 U.S.C. § 408(a). The district court sentenced him

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
to 13 months imprisonment and 3 years supervised release. On appeal, Duncan’s
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the district court should have imposed a more lenient
sentence.

       To the extent counsel argues the district court should have departed downward
from the Guidelines range to impose probation, the court’s discretionary decision not
to depart is unreviewable, see United States v. VanHouten, 307 F.3d 693, 696 (8th
Cir. 2002); and to the extent counsel argues the district court should have imposed
a more lenient sentence within the applicable Guidelines range, that argument is
unreviewable as well, see United States v. Garrido, 38 F.3d 981, 986 (8th Cir. 1994).

      Following our independent review of the record, see Penson v. Ohio, 488 U.S.
75, 80 (1988), we find no other nonfrivolous issues. Accordingly, the judgment is
affirmed. We also grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-